GOLDTHWAITE, J.
The only question to be determined by the jury was, as to the correctness of the account which had been offered in evidence; and in no possible aspect, that we can conceive of, could the habits of the defendant for sobriety or intemperance have aided the jury in coming to a correct conclusion upon the issue before them. If the inquiry had gone to the condition of the defendant at the time of making the admission, a very different question would have been presented; but this was not the case, and the objection was properly sustained.
Neither are we able to perceive any error in sustaining the objection to the other question put to the witness. Suppose the account had altogether been made up of items for spirituous liquors furnished to the defendant at the plaintiff’s tavern; could the presumption which would arise from the *553admission of the correctness of the account be repelled, by showing that the defendant was frequently at the tavern without drinking at all ? Evidence of this character would be entirely too loose and indefinite to base any conclusion upon. Grant v. Cole & Co., 8 Ala. 519. Here is a stronger case, as the account spread over a period of more than five years. It was for the jury to determine from the evidence whether the correctness of the account had been admitted by the defendant; but, if the testimony was sufficient upon that point, the fact that, during that length of time, he had frequently been at the tavern without drinking, would not tend to shake the presumption arising from such admission. The objection to this question was also properly sustained, and the judgment is affirmed.